Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
In claims 143 and 160, the word “may be” does not provide positive recitation for the claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Hamamura et al. (US 11,010,514 B2) discloses methods and apparatuses for designing quantum circuits include obtaining Pauli strings included in a qubit Hamiltonian. Mezzacapo (US 10,332,023 B2) discloses generating trial states for a variational quantum Eigenvalue solver (VQE) using a quantum computer. However, both of the cited references fail to disclose forming a qubit coupled cluster Hamiltonian comprising the truncated set of entanglers; directing the qubit coupled cluster Hamiltonian to be embedded on the quantum computer; and receiving an eigenvalue of the qubit Hamiltonian from the quantum computer, wherein the eigenvalue comprises a solution to the problem, as required by claim 138. The cited references also fail to disclose a subset of entanglers, wherein the subset of entanglers comprises selected Pauli Words which reduce a value of the one or a plurality of eigenvalues, as required by claim 143. The cited references also fail to disclose directing the Hamiltonian to be embedded on the quantum computer, wherein the t Hamiltonian comprises the amplitude of the first entangler and a second entangler of the set of entanglers; and receiving from the quantum computer an amplitude of the second entangler which produces a second lower eigenvalue of the Hamiltonian, as required by claim 148. And, the cited references also fail a second entangler of the set of entanglers which reduces the lower eigenvalue value of the one or plurality eigenvalues of the Hamiltonian, wherein the Hamiltonian comprises the first amplitude of the first entangler, as required by claim 160.
Claims 138-166 appear to comprise allowable subject matter(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844